Per Curiam. Robin K. Schlesier, by his attorney, has filed an amended motion for a rule on the clerk. His attorney, Wayne A. Gruber, admits in his amended motion that the record was not timely filed due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.